207 F.2d 779
PERFECLITE COMPANY, Appellant,v.STOKES ELECTRIC COMPANY, Appellee.
No. 11799.
United States Court of Appeals Sixth Circuit.
October 23, 1953.

Appeal from the United States District Court for the Eastern District of Tennessee; Robert L. Taylor, Judge.
Carty & Kreis, Knoxville, Tenn., and Addams & Bayer, Cleveland, Ohio, for appellant.
Egerton, McAfee, Armistead & Davis, Knoxville, Tenn., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
While various questions of pleading and practice are submitted on this appeal, the only substantial question here for determination is whether, upon the complaint and the amended complaint, as well as upon the record, appellant has stated a cause of action against appellee.


2
Upon due consideration of the record, the briefs of the parties, and the arguments of counsel in open court, it is ordered, adjudged, and decreed that the order of the district court denying the amendment to the original complaint and the order of dismissal of the original complaint be and are hereby affirmed for the reasons set forth by the district court in its opinion dismissing the original complaint.